internal_revenue_service number release date index no cc tege qp2 - plr-114106-00 entity e dear date this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the application of the constructive receipt of income doctrine and sec_403 of the internal_revenue_code the code to the revised paid-time-off pto plan and policy the plan that e intends to implement for its eligible employees in the near future e is represented to be a tax exempt entity that is an eligible_employer described in sec_457 of the code in addition e sponsors a tax sheltered annuity arrangement described in sec_403 of the code providing for elective_deferrals for its employees e has a pre-existing flexible leave program providing qualified members of its staff all full-time employees and certain part-time employees with paid time off for vacations holidays personal days and sick days including extended periods of illness the revised plan permits an eligible_employee of e to irrevocably elect generally by december of the current_year one of three options concerning a limited number of pto hours established by the plan to be earned in the next calendar_year l to take those hours off as paid leave in the next year to contribute the cash_equivalent of those pto hours to the employee’s account as elective_deferrals in e’s sec_403 plan during the next year or to receive the cash_equivalent of those pto hours as additional compensation during the next year the eligible_employee may also elect to take any combination of these three options with respect to those designated pto hours a newly eligible_participant may file an election for the remainder of the current calendar_year following that election within days of becoming eligible for participation in the first year when he becomes eligible these designated pto hours are required to be applied in the calendar_year following the year when the election is made in one or more of these three ways if an employee fails to make a timely election the plan provides a default election regarding those designated pto hours since this program is mandatory for all employees eligible for pto plr-114106-00 it is represented that the revised plan will not provide e’s employees any additional hours of pto that they had not already been entitled to under the previous pto plan and policy which had not included this election sec_403 of the code states in part that amounts contributed by an eligible_employer to a tax sheltered annuity arrangement which meets the requirements of sec_403 on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the exclusion_allowance for such taxable_year sec_415 of the code states that the limits on the amounts of annual_additions which may be contributed to an individual’s account in all defined contribution plans including tax-sheltered annuities described in sec_403 maintained by the employer in any one year is the lesser_of a dollar_figure or if greater ¼ of the dollar limitation in effect under sec_415 or b percent of the participant’s_compensation sec_402 and of the code impose a limit on the annual dollar amount of elective_deferrals made by a participant in the year sec_402 limits the elective_deferrals in a b plan to no more than dollar_figure a year as adjusted for cost of living sec_403 of the code provides in part for an exclusion_allowance for any employee for the taxable_year in an amount equal to the excess if any of i the amount determined by multiplying percent of his includible_compensation by the number of years_of_service over ii the aggregate amounts contributed by the employer for annuity_contracts and excludible from the gross_income of the employee for any prior taxable_year sec_403 of the code defines includible_compensation in part as the amount of compensation which is received from the employer and which is includible in gross_income computed without regard to sec_911 for the most recent period ending not later than the close of the taxable_year which may be counted as one year_of_service under sec_403 sec_457 of the code provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state or any other organization other than a governmental_unit exempt from tax under subtitle a of title of the code e is an eligible_employer within the meaning of sec_457 under sec_457 a bona_fide sick or vacation_leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 in the plr-114106-00 present case the primary function of e’s program for the crediting and use of sick and vacation_leave including the proposed revision for the leave program is to provide employees with paid time off from work when appropriate because of sickness or for other personal reasons thus the pto plan including the proposed revision is part of a bona_fide sick or vacation_leave plan within the meaning of sec_457 notwithstanding that the permitted contributions to e’s tax sheltered annuity arrangement pursuant to the revision of the pto plan will result in a deferral of compensation accordingly the rules of sec_457 do not apply to the pto plan including the proposed revision sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the proposed revision to the pto plan the employee’s election to take part or all of the mandatory pto available for options as cash compensation in the following calendar_year as paid time off in the following calendar_year or as includible_compensation for an elective_deferral to the tax sheltered annuity in the following calendar_year is made before the beginning of the period_of_service for which the compensation is payable no amount is constructively received by an employee when the employee makes an irrevocable election in december selecting one or more of the three options available concerning a limited number of pto hours to be earned in the next calendar_year because once the employee earns the pto hours the employee cannot elect to receive any amount in cash in lieu of the other pto options provided on account of unused leave based upon the provisions of the plan summarized above and the documents presented we conclude as follows an employee’s election properly made under the plan before the deadline established thereunder to take part or all of the mandatory plr-114106-00 qualified pto available for options as cash compensation in the following calendar_year or as paid time off in the following calendar_year will not cause inclusion of such amounts in his taxable_income under either the doctrine_of constructive receipt of income or sec_457 of the code for the year in which this election is made under entity e’s leave accrual system the cash_equivalent of pto is income received for the most recent one-year period_of_service ending not later than the close of the taxable_year accordingly the election to use the cash_equivalent of pto to enhance includable_compensation for an elective_deferral to the tax sheltered annuity which contribution will not cause employers’ year contribution on behalf of individuals to exceed the limits of sec_415 sec_402 and sec_403 of the code will not be includible in gross_income by reason of that election no opinion is expressed concerning the timing of the inclusion in income of amounts deferred or payable under any plan other than e's revised pto plan and policy described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and applies only to the revised plan submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell acting chief branch office of the associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
